Exhibit 10.1 PLAN AND AGREEMENT OF MERGER OF DRIVER PASSPORT, INC. (A NORTH DAKOTA CORPORATION) AND ECO GLOBAL CORPORATION (A NEVADA CORPORATION) PLAN AND AGREEMENT OF MERGER entered into on January 13, 2009, by and between DRIVER PASSPORT, INC., a North Dakota corporation ("Driver Passport"), and ECO GLOBAL CORPORATION, a Nevada corporation ("Eco Global"). WHEREAS, Driver Passport is a business corporation of the State of North Dakota with its registered office therein located at 123 Worthington Street, Suite 203, Spring Valley, CA 91977; and WHEREAS, the total number of shares of stock which Driver Passport has authority to issue is 50,000,000, of which 40,000,000 are common stock, $.001 par value per share, and 10,000,000 are preferred stock, $.001 par value per share; and WHEREAS, Eco Global is a business corporation of the State of Nevada with its registered office therein located at 123 Worthington Street, Suite 203, Spring Valley, CA 91977; and WHEREAS, the total number of shares of stock which Eco Global has authority to issue is 260,000,000, of which 250,000,000 are common stock, $.001 par value per share, and 10,000,000 are preferred stock, $.001 par value per share; and WHEREAS, the North Dakota Business Corporation Act permits a merger of a business corporation of the State of North Dakota with and into a business corporation of another jurisdiction; and WHEREAS, the General Corporation Law of the State of Nevada permits the merger of a business corporation of another jurisdiction with and into a business corporation of the State of Nevada; and WHEREAS, Driver Passport and Eco Global and the respective Boards of Directors thereof declare it advisable and to the advantage, welfare, and best interests of said corporations and their respective stockholders to merge Driver Passport with and into Eco Global pursuant to the provisions of the North Dakota Business Corporation Act and pursuant to the provisions of the General Corporation Law of the State of Nevada upon the terms and conditions hereinafter set forth; NOW, THEREFORE, in consideration of the premises and of the mutual agreement of the parties hereto hereby determine and agree as follows. ARTICLE
